Exhibit 10.2

 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (hereinafter the “Agreement”) is made by and
between Sugarmill Woods, Inc., whose mailing address is
 
212 South Central Avenue, Suite 100, Saint Louis, Missouri 63105 (“SELLER”), and
the STATE OF FLORIDA DEPARTMENT OF TRANSPORTATION, an executive agency of the
State of Florida, whose mailing address is Turnpike Headquarters, Post Office
Box 613069, Ocoee, Florida 34761 (“PURCHASER”).
 
WITNESSETH
 
For and in consideration of the Purchase Price hereinafter set forth, the mutual
covenants and conditions herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the SELLER hereby agrees to sell and convey to PURCHASER, and
PURCHASER hereby agrees to purchase from SELLER the real property described in
EXHIBIT “A”: (sometimes referred to herein as the “property”), upon the
following terms and conditions:
Purchase Price
 
Real Property
Land
  $6,000,000.00 
Improvements
  $0.00 
Real Estate Damages
  $0.00 
Total Real Property
  $6,000,000.00 
Fees and Costs
Attorney Fees
  $300,000.00 
Total Fees and Costs
  $300,000.00 
Total Business Damages
  $0.00 
Total of Other Costs
  $0.00 
Total Purchase Price
  $6,300,000.00 
Portion of Total Purchase Price to be paid to Seller by Buyer at Closing
  $6,000,000.00 

 
 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
(a)
Final Agency Acceptance. It is mutually understood that execution of this
Agreement by PURCHASER constitutes conditional acceptance, and is subject to
final agency acceptance by the PURCHASER. Final agency acceptance shall denote
final approval of the purchase price and all terms and conditions contained in
this Agreement, and constitute the effective date of this Agreement. A closing
on this contract shall not be transacted prior to final agency acceptance.
Notice of final agency acceptance shall be evidenced by the signature of the
PURCHASER on this Agreement at the place indicated for Final Agency Acceptance,
and delivery to SELLER, not sooner than 30 days from the date of the conditional
acceptance signature, but not later than 45 days from the date of the
conditional acceptance signature. In the event PURCHASER does not furnish notice
of final agency acceptance on or before the 45 days following the date of the
conditional acceptance signature, then in such event, this Agreement shall be
terminated and the parties shall thereafter be relieved of any further
obligation hereunder.
 
(b)
Closing Date. This transaction shall be closed and the instrument of conveyance,
together with other closing documents, delivered to PURCHASER within 30 days of
the date of final agency acceptance but not later than 60 days from the date of
the conditional acceptance, unless otherwise extended by the mutual agreement of
the parties.
 
(c)
Conveyance of Title. At closing, SELLER shall convey to PURCHASER good and
marketable title, in fee simple, to the property, including limited access
rights, and rights to air, light and view, as described in Exhibit “A” by
Warranty Deed, free and clear of all liens and encumbrances. Any sums that
PURCHASER must expend to clear liens and encumbrances in order to make the title
to the property good and marketable shall be deducted at closing from the
purchase price. SELLER shall be liable for any existing liens and encumbrances,
or any liens or encumbrances arising
 
 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
after closing date as a result of actions or inactions of the SELLER. Prior to
the closing, the PURCHASER shall have the right at any reasonable time to
conduct any inspections, surveys, and tests of the property that PURCHASER
determines to be necessary. The terms of this section shall survive the closing.
 
(d)
Closing Costs. SELLER is responsible for all taxes due and owing on the property
as of the date of closing. SELLER shall be responsible for the payment of the
prorated portion of the ad valorem real estate taxes from January 1 of the year
of conveyance until the date of closing, the costs to clear any liens or
encumbrances on the property, any documentary stamps, and any real estate
brokerage commission to be paid to real estate agent or broker representing the
SELLER. PURCHASER shall be responsible to pay all other closing costs associated
with this transaction (except those allocated to SELLER), including, but not
limited to, cost of title commitment and Owner’s policy of title insurance, the
boundary survey, and the recording fees for all documents necessary to convey
the title to the property.
 
(e)
Withholding. The parties shall comply with the provisions of Internal Revenue
Code Section 1445 and applicable Treasury Regulations issued thereunder. If the
SELLER is a U.S. person for Internal Revenue Code Section 1445 purposes, then on
demand of the PURCHASER and prior to closing the SELLER shall provide the
PURCHASER with a certificate of non-foreign status in the manner provided in
Treasury Regulations Section 1.1445-2. If the SELLER provides the PURCHASER with
such certificate, and if the PURCHASER is otherwise permitted to rely on such
certificate under those Regulations, the PURCHASER shall not withhold under
Internal Revenue Code Section 1445.
 
(f)
DUE DILIGENCE: At the PURCHASER’s sole discretion, any or all of the following
conditions of a due diligence investigation shall be satisfactorily completed
prior to acceptance of the Agreement:
 
Title Search: The PURCHASER, at its expense, shall complete a full title search
to evaluate outstanding encumbrances, if any, on the property. If a title search
reveals any encumbrances or other pertinent information that cannot be
satisfactorily cleared prior to closing, then the PURCHASER reserves the right
to withdraw from the Agreement.
 
Survey: The PURCHASER, at its expense, shall complete a survey of the property.
If a survey reveals anything that would prohibit the use of the property or that
encumbers the property or that exposes a fatal flaw, then the PURCHASER reserves
the right to withdraw from the Agreement.
 
(g)
Environmental. SELLER represents and warrants, to the best of its knowledge and
belief, that the property is free and clear of hazardous materials and
pollutants, defined as any substances, contaminant, noise, or manmade or
human-induced impairment of soil, air or waters on the property, or alteration
of the chemical, physical, biological, or radiological integrity of the soil,
air, or water on the property in quantities or at levels which are or may be
harmful or injurious to human health or welfare, animal or plant life, or
property or which unreasonably interferes with the enjoyment of life or
property, all as defined by any federal, state, local or other applicable
governmental law, rule, guideline, standard, regulation or ordinance
(“Environmental Laws”).
 
(i)
SECTION 73.013, FLORIDA STATUTES: SELLER hereby waives any rights afforded under
Section 73.013, Florida Statutes and subsequent statutory provisions and hereby
consents to PURCHASER’S subsequent disposition of any part of the subject
property.
 
(j)
Complete Compensation. The parties hereby acknowledge that the acquisition of
the subject property is being made pursuant to Section 338.223 (2) (b), Florida
Statutes, and is not made under the threat of condemnation. SELLER agrees that
 
 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
the purchase price will, when paid to SELLER, be in full compensation for the
property, including all of SELLER’S attorneys’ fees and all other fees and
costs, and any business damage claims, and for any severance damages to the
SELLER’S remaining property; and the SELLER agrees that, subject to closing of
the sale of the property as provided herein, the SELLER will release PURCHASER
from the aforementioned claims and seek no further compensation and will forego
any litigation for any further compensation related to the acquisition of the
property, including but not limited to, any additional compensation pertaining
to any damages to its remaining property. The parties agree that the terms of
this Agreement, including the purchase price, were freely negotiated by the
parties, and that each of the parties has had the advice of counsel, or the
opportunity to obtain the advice of counsel, and fully understand the terms, and
that no force or duress was exerted upon either party to induce that party to
enter into this Agreement.
 
(k)
Extended Occupancy. Any extension of occupancy of the property by SELLER beyond
the date of closing must be authorized by the PURCHASER in writing. During the
period from the date of closing until the SELLER surrenders possession to the
PURCHASER, the SELLER shall exercise diligent care in protecting the property
from theft and vandalism, and shall hold PURCHASER harmless therefrom. All
property, whether real or personal, included in this Agreement shall be
delivered to PURCHASER in the same condition existing as of the effective date
of this Agreement, less any reasonable wear and tear.
 
(l)
Exhibits. All exhibits attached hereto are made a part hereof as if fully set
forth herein.
 
(m)
Entire Agreement. This Agreement represents the entire understanding and
agreement between and among the parties hereto with regard to all matters
involved in the transaction contemplated in this Agreement, and supersedes any
and all prior or contemporaneous agreements, whether written or oral except for
the provisions set forth in the Addendum attached hereto and made a parts
hereof, which shall supercede any conflicting provisions in the body of this
agreement.                       

 
 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
(n)
Survival. Except as provided otherwise in this Agreement, all covenants,
representations and warranties set forth in this Agreement shall survive the
closing and shall survive the execution or delivery of the deed and other
documents at any time executed or delivered under, pursuant to or by reason of
this Agreement, and shall survive the payment of all monies made under, pursuant
to or by reason of this Agreement.
 
(o)
Assignment. SELLER may not assign this contract in whole or in part without the
written consent of the PURCHASER.
 
(p)
Radon Gas. Pursuant to the provisions of Section 404.056(5), Florida Statutes,
SELLER hereby notifies PURCHASER as follows with respect to the property: “Radon
is a naturally occurring radioactive gas that, when it has accumulated in a
building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.”
 
In Witness Whereof, the SELLER and PURCHASER have caused these presents to be
executed in their respective names.
 SELLER:
 
 
 
ACCEPTANCE BY PURCHASER:
 
 
 
 
 
 
 
 SUGARMILL WOODS, INC.

 
 
 
 STATE OF FLORIDA,
 
  

 
 
 
 DEPARTMENT OF TRANSPORTATION FLORIDA TURNPIKE ENTERPRISE
 
 
 
 
 
 
 
 /s/ Laurence A. Schiffer
 3/25/16
 
 
 /s/ Nick Bowman
 4/27/16
 Signature
 Date
 
 
 Signature
 Date
 
 
 
 
 
 
 Laurence A. Schiffer, President
 
 
 
 BY: Nick Bowman, Deputy RW Manager
 
 Print/Type Name
 
 
 
 Print Name & Title
 

 
  

 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
 

 
 

 
 Approved as to form and legality:
 
  
 
[Illegible signature]

 
 Office of the Turnpike General Counsel

 
SELLER’S FEDERAL TAX ID. NO.:
☐☐☐☐☐☐☐☐☐☐☐
 
 
 


FINAL AGENCY ACCEPTANCE
 
In Witness Whereof, the PURCHASER has caused these presents to be accepted this
 
 day of   

 
 
 /s/ Joseph D. Jeffers
Signature
Joseph D. Jeffers Right of Way Manager
 
 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
EXHIBIT “A”
 
 
FEE SIMPLE
 
A portion of SUGARMILL WOODS PALM VILLAGE, as recorded in Plat Book 14, Pages
1-102, of the Public Records of Hernando County, Florida, lying in Section 3,
Township 21 South, Range 18 East, Hernando County, Florida, being a portion of
those lands as described and recorded in Official Records Book 353, Page 330 of
said Public Records, lying Northeasterly of State Road 700 – U.S. 98, as shown
on Florida Department of Transportation right of way maps, Section 97080-2302,
and lying West of those lands as described and recorded in Official Records Book
835, Page 130 of the Public Records of Hernando County, Florida, and known as
World Woods Golf Club.
Containing 323 acres, more or less.
 
 
 
 
 

 
 
ITEM/SEGMENT NO.:
4052701
STATE ROAD NO.:
589
COUNTY:
Hernando
PARCEL NO.:
104

 
ADDENDUM
 
 
The Purchaser and Seller agree to the following:
 
 
1.
Purchaser and Seller are parties to that certain Purchase Agreement for real
property of Seller identified as Item Segment No. 405270-1 in District 8, Parcel
101. It shall be a condition precedent to Seller's obligation to proceed to
closing on the transaction contemplated by this agreement that there shall be a
simultaneous closing of the transaction contemplated by the Purchase Agreement
for parcel 101. Should the transaction contemplated by the Purchase Agreement
for Parcel 101 fail to proceed to closing in accordance with the terms thereof
for any reason, Seller shall be entitled to terminate this agreement upon notice
to Purchaser, whereupon this agreement shall terminate and the parties shall
have no further rights or obligations hereunder, except those which by their
express terms are intended to survive such termination.
 
2.
Paragraph (c) of this agreement is hereby amended by the language set forth in
paragraphs 3 and 4 below.
 
3.
Seller shall have no obligation to cure title defects objectionable to
Purchaser.
 
4.
Purchaser shall notify Seller of title defects unacceptable to Purchaser in
writing and within ten (10) days thereafter, Seller shall advise Purchaser
whether or not Seller shall attempt cure thereof.
 
a.
If Seller elects to attempt cure, Seller shall have a period of forty-five (45)
days within which to attempt cure.
 
b.
If Seller does not elect to cure or if having so elected Seller shall be unable
to effectuate such cure in a commercially reasonable manner (as determined by
Seller in its sole and absolute discretion), Seller shall notify Purchaser of
the same, whereupon Purchaser may within ten (10) days thereafter elect either:
 
(i)
terminate this agreement upon written notice to Seller, in which event this
agreement and the Purchase Agreement for parcel 101 shall both terminate and the
parties shall have no further rights or obligations hereunder, except those
which by their express terms are intended to survive such termination; or
 
(ii)
to accept such title as Seller is able to convey and proceed to Closing without
reduction in the Purchase Price for the uncured title defects.
 
 

 
 
In the event Purchaser does not timely provide notice of termination pursuant to
paragraph (i) above, Purchaser will conclusively be deemed to have elected to
proceed pursuant to paragraph (ii) above.
 
5.
Seller has advised that the sale of the subject property together with the lands
subject to the Purchase Agreement for parcel 101 requires approval of the
shareholder(s) of the Seller. Accordingly, Seller's obligations under this
agreement are expressly conditioned upon the approval of both this agreement and
of the Purchase Agreement for parcel 101 by Seller's shareholders (“Shareholder
Consent”) in accordance with the terms of Seller's organizational documents.
Seller shall make all disclosures to Seller's shareholder(s), shall make any
filings, and shall take all commercially reasonable efforts to obtain
Shareholder Consent in a timely manner from and after the Effective Date of this
agreement.
 
6.
The Closing Date shall not occur until Seller has obtained and delivered to
Purchaser reasonable evidence that Seller has obtained of Shareholder Consent.
Buyer shall obtain Shareholder Consent within seventy-five (75) days of the day
of Final Agency acceptance of both this agreement and the Purchase Agreement for
parcel 101. Provided, however, in the event Seller has not obtained Shareholder
Consent on or before May 31, 2016, either party may terminate both this
agreement and the Purchase Agreement for parcel 101 upon written notice to the
other party given prior to Seller obtaining Shareholder Consent, whereupon this
agreement and the Purchase Agreement for parcel 101 shall both terminate and the
parties shall have no further rights or obligations hereunder, except those
which by their express terms are intended to survive such termination.
 
 Signed and dated this  26th  day of  April, 2016, by and between:
 
 Seller
 
 
 
 Purchaser
 
 
 
 
 
 
 
 Sugarmill Woods, Inc.
 
 
 
 State of Florida Department of Transportation
 
 
 
 
 
 
 
 /s/ Laurence A. Schiffer
 3/25/16
 
 
 /s/ Nick Bowman
 4/27/16
 Signature
 Date
 
 
 Signature
 Date
 
 
 
 
 
 
 Laurence A. Schiffer, President
 
 
 
 BY: Nick Bowman, Deputy RW Manager
 
 Type or print name
 
 
 
 Type or print name
 

 
 

 
